DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Using claim 7 as an example, claim 7 has dependency from claim 2. In claim 2 it requires, “indicating, to the at least one client account a second limiting border representing a second safe area of a second phase.”  However, claim 7 now requires, “cancelling performing of the indicating of the second limiting border.” It is unclear how one would be able to both accomplish the requirements of claim 2 while also performing the requirements of claim 7. Or in other words can you both show the second limiting border and at the same time cancel it?
	Claim 16 is rejected for similar reasons.
	All dependent claims of claims 7 and 16 are rejected as depending from a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Player Unknown’s Battlegrounds as evidenced by “PLAYERUNKOWN’S Battlegrounds – How to Play [PUBG GUIDE]” hereinafter “PUBG”.
	With regard to claim 1, PUBG discloses a method for controlling a gaming virtual space configured by a game application executed by a computer device, the method comprising: providing the gaming virtual space to at least one client account, which is used by a client device to access the game application, and allocating a location in the gaming virtual space to a game character corresponding to the at least one client account; setting a safe area in the gaming virtual space, wherein the safe area is an area within a limiting border in the gaming virtual space, and wherein when the game character is located outside the limiting border, additional damage is applied to the game character; and indicating the safe area to the at least one client account, and adjusting the safe area (0:36-0:44 where, as explained in the video, that anyone caught outside of the blue circle will take additional damage to their character).
claim 2, PUBG discloses wherein the indicating and adjusting the safe area comprises: indicating, to the at least one client account, a first limiting border representing a first safe area of a first phase; indicating, to the at least one client account, a second limiting border representing a second safe area of a second phase; and adjusting the first safe area of the first phase to be the second safe area of the second phase by moving the first limiting border to the second limiting border (0:36 – 0:44; 4:35-5:00, where the blue circle slowly closes in until it reaches the white circle thus making the new boundary).
	With regard to claim 3, PUBG discloses wherein the indicating of the second limiting border is performed after a predetermined delay time elapses from a time of performing the indicating of the first limiting border, wherein the moving of the first limiting border is started after a predetermined waiting time elapses from a time of performing the indicating of the second limiting border, and wherein the moving of the first limiting border to the second limiting border is performed during a predetermined moving time (0:36 – 0:44; 4:35-5:00).
	Claims 10-12, 19 and 20 contain mirror limitations to those that are found in claims 1-3 and are rejected in like manner.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Player Unknown’s Battlegrounds in view of US Patent Application Publication No. 2007/0135222 to Wimberly.
With regard to claims 4-6 PUBG does not appear to explicitly disclose that the timing of the movement is based upon a predetermined minimum or maximum of surviving players. However, Wimberly teaches that whether zones are changes can depend upon the amount of remaining players (fig. 6) as well as the operator can change the amount of moving times in reaction to market demands (0039 this implies if you are trying to get the players down faster you move the boundary faster whereas if you have fewer players remaining and want to make the game last longer you move the boundary slower). It would have been obvious to combine the teachings of Wimberly with the disclosure of PUBG in order to either speed up or slow the game down depending on how quickly players are already being killed in comparison to how long you actually want the game to last. That way a player that is playing a game where a lot of people die fast still can have a longer time to play based on greater movements being allowed, whereas players that are not dying as fast can be encouraged to be more aggressive by making the boundary shrink faster when not as much action is going on.
	Claims 13-15 are mirrors of claims 4-6 and are rejected in like manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715